Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 13th, 2021.  These drawings are accepted.

Examiner’s Comments
It is noted that in the Applicant’s Remarks, filed July 13th, 2021, an interview was requested if were there any issues remaining preventing allowance. Attempts by the examiner to contact attorney Mr. Robert Kowert on August 31st, 2021, September 2nd, 2021 and September 8th, 2021 were unsuccessful. 

Response to Amendment
	The amendment filed July 13th, 2021 has been entered. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 9, filed July 13th, with respect to the rejection(s) of claim(s) 1-5, 7-8, 11, 13-14, and 16-19 under Mercado (US 2015/0253647) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mercado in view of KO (US 2017/0108670), further in view of Shi (US 2016/0025932).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24th, 2021 has been considered by the examiner.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    789
    534
    media_image1.png
    Greyscale

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado (US 2015/0253647) in view of KO (US 2017/0108670), further in view of Shi (US 2016/0025932).
Regarding claim 1, Mercado discloses an optical power prism (Figs. 1A, 1B), comprising: a prism (140) that includes an object side surface (S6), a reflective surface (S7), and an image-side surface (S8); and 
a glass lens attached to a surface of the prism (101, Table 1B, L1 material is glass); 
wherein width of an effective area of the glass lens is the same as diameter of the glass lens (as shown in Fig. 1A).
Mercado does not specifically disclose and the effective area of the glass lens is smaller than an area of the surface of the prism.
However KO, in the same field of endeavor, teaches and the effective area of the glass lens is smaller than an area of the surface of the prism (as shown in Fig. 1, the total diameter of the lens 110 is smaller than the surface area of the prism P).

Mercado in view of KO does not specifically disclose the prism to which the glass lens is attached. 
However Shi, in the same field of endeavor, teaches the prism to which the glass lens is attached ([0025], “with two glass lenses adhered to a right-angle glass prism”). 
It should be noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical power prism of Mercado in view of KO with the prism to which the glass lens is attached as taught by Shi, for the purpose of improving the rigidity of the compact lens system. 
Regarding claim 2, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection and Mercado further discloses wherein the glass lens is composed of a glass material (Table 1B, L1 material is glass) with an Abbe number that is > 45 (Table 1B, L1 Abbe number is 65.5).
Regarding claim 3, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection and Mercado further discloses wherein the prism is composed of an optical glass material (Table 1B, surface 6 made of glass material with refractive index of 1.755) with a 
Regarding claim 4, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection and Mercado further discloses wherein the glass lens is composed of an optical glass material with a refractive index that is > 1.5 (Table 1B, surface 4 made of glass material with refractive index of 1.603).
Regarding claim 5, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection and Mercado further discloses wherein the prism is composed of an optical glass material with a refractive index that is > 1.7 to provide total internal reflection at the reflective surface of the prism (Table 1B, surface 6 made of glass material with refractive index of 1.755).
Regarding claim 6, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection but does not specifically disclose wherein Z-axis height of the power prism is within a range of 3 millimeters to 7 millimeters.
However, the Z-axis height of the power prism is “a result effective variable” because it confers to the actual optical lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein Z-axis height of the power prism is within a range of 3 millimeters to 7 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05 
One would be motivated to have the optical power prism of Mercado in view KO and further in view of Shi with the wherein Z-axis height of the power prism is within a range of 3 
Regarding claim 7, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection and Mercado further discloses wherein the glass lens is attached to the surface of the prism using an optical glue or by optical contact (as shown in Fig. 1A).
Regarding claim 8, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection and Mercado further discloses wherein the glass lens is attached to the object side surface of the prism (as shown in Fig. 1A, Table 1B, S5 and S6 are adjacent to one another).
Regarding claim 9, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the glass lens is attached to the image side surface of the prism. 
However Shi, in the same field of endeavor, teaches wherein a glass lens (Fig. 13, Glass lens 1) is attached to an image side surface of the prism ([0025], “adhered to a right-angle glass prism”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical power prism of Mercado in view of KO and further in view of Shi with the wherein the glass lens is attached to the image side surface of the prism as taught by Shi, for the purpose of providing a compact imaging system. 
Regarding claim 10 Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the glass lens is attached to the object side surface of the prism, and wherein a second glass lens is attached to the image side surface of the prism.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical power prism of Mercado in view of KO and further in view of Shi with the wherein the glass lens is attached to the object side surface of the prism, and wherein a second glass lens is attached to the image side surface of the prism as taught by Shi, for the purpose of providing a compact imaging system. 
Regarding claim 11, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection and Mercado further discloses wherein the glass lens is a plano-convex lens (as shown in Fig. 1A, [0063], “a first lens element L1 (101) having a convex object side”).
Regarding claim 12, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the glass lens is a plano-concave lens.
However KO, in the same field of endeavor, teaches wherein a glass lens is a plano-concave lens (as shown in Fig. 1 (101), [0065], “image-side second surface S2 of the first lens 110 are concave”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical power prism of Mercado in view of KO and further in view of Shi with the wherein the glass lens is a plano-concave lens as taught by KO, for the purpose of improving the optical performance of the lens system. 
Regarding claim 13, Mercado in view of KO, further in view of Shi teaches as is set forth in claim 1 rejection and Mercado further discloses wherein the glass lens is a plano-convex lens (as shown in Fig. 1A, [0063], “a first lens element L1 (101) having a convex object side”), wherein the glass lens is attached to the object side surface of the prism (as shown in Fig. 1A, Table 1B, S5 and S6 are adjacent to one another), and wherein an aperture stop is located at an outer edge of the glass lens (Fig. 1A, [0047], “frontal aperture stop (AS)”).

Claim 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado (US 2015/0253647) in view of KO (US 2017/0108670).
Regarding claim 14, Mercado discloses a lens system (Figs. 1A, 1B (110)), comprising: a plurality of elements arranged along a folded optical axis ([0015], “folded lens system”) of the lens system (as shown in Fig. 1A), 
wherein the plurality of elements includes, in order along the folded optical axis from an object side of the lens system to an image side of the lens system (as shown in Fig. 1A): 
a power prism (140) that redirects light received from an object field from a first portion of the folded optical axis (optical axis (AX1)) to a second portion of the folded optical axis (optical axis (AX2)), wherein the power prism includes: 
a glass prism (140) that includes an object side surface (S6), a reflective surface (S7), and an image-side surface (S8); and 
a glass lens (101, Table 1B, L1 material is glass) attached to the object side surface of the prism (as shown in Fig. 1A), wherein width of an effective area of the glass lens is the same as diameter of the glass lens (as shown in Fig. 1A); and 

Mercado does not specifically disclose wherein the diameter of the glass lens is smaller than an extent of the object side surface of the prism.
However KO, in the same field of endeavor, teaches wherein the diameter of the glass lens is smaller than an extent of the object side surface of the prism (as shown in Fig. 1, the total diameter of the lens 110 is smaller than the surface area of the prism P).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical power prism of Mercado with the and the effective area of the glass lens is smaller than an area of the surface of the prism to which the glass lens is attached as taught by KO, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 16, Mercado in view of KO teaches as is set forth in claim 14 rejection and Mercado further discloses wherein the glass lens is a plano- convex lens (as shown in Fig. 1A, [0063], “a first lens element L1 (101) having a convex object side”).
Regarding claim 17, Mercado in view of KO teaches as is set forth in claim 14 rejection and Mercado further discloses further comprising an aperture stop located at an outer edge of the glass lens (Fig. 1A, [0047], “frontal aperture stop (AS)”).
Regarding claim 18, Mercado in view of KO teaches as is set forth in claim 14 rejection and Mercado further discloses wherein the glass lens is composed of an optical glass material with a refractive index that is > 1.5 (Table 1B, surface 4 made of glass material with refractive index of 1.603), and wherein the prism is composed of an optical glass material with a refractive 
Regarding claim 19, Mercado discloses a camera (Figs. 1A, 1B [0006], “high-resolution camera in a small package size”), comprising: an image sensor configured to capture light projected onto a surface of the image sensor (120); 
a power prism (140) that redirects light received from an object field from a first portion of an optical axis (optical axis (AX1)) to a second portion of the optical axis (optical axis (AX2)), wherein the power prism includes: 
a glass prism (140) that includes an object side surface (s6), a reflective surface (S7), and an image-side surface (S8); and 
a glass lens (101, Table 1B, L1 material is glass) attached to the object side surface of the prism (as shown in Fig. 1A), wherein width of an effective area of the glass lens is the same as diameter of the glass lens (as shown in Fig. 1A); and 
one or more refractive lens elements that refract light on the second portion of the optical axis to form an image at an image plane at or near a surface of the image sensor (as shown in Fig. 1A, lens elements 102, 103, 104, 105 along optical axis AX2).
Mercado does not specifically disclose wherein the diameter of the glass lens is smaller than an extent of the object side surface of the prism.
However KO, in the same field of endeavor, teaches wherein the diameter of the glass lens is smaller than an extent of the object side surface of the prism (as shown in Fig. 1, the total diameter of the lens 110 is smaller than the surface area of the prism P).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical power prism of Mercado with the and the effective area . 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado (US 2015/0253647) in view of KO (US 2017/0108670), further in view of Nomura (US 2015/0212337). 
Regarding claim 15, Mercado in view of KO teaches as is set forth in claim 14 rejection above but does not specifically disclose further comprising a prism located on the image side of the lens stack that redirects light received from the lens stack from the second portion of the folded optical axis to a third portion of the folded optical axis.
However Nomura, in the same field of endeavor, teaches further comprising a prism (Fig. 7, L12) located on the image side of a lens stack (L12 located near image sensor substrate 15) that redirects light received from the lens stack from a second portion of a folded optical axis (Fig. 7, O2) to a third portion of the folded optical axis (Fig. 7, O3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical power prism of Mercado in view of KO with the further comprising a prism located on the image side of the lens stack that redirects light received from the lens stack from the second portion of the folded optical axis to a third portion of the folded optical axis as taught by Nomura, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 20, Mercado in view of KO teaches as is set forth in claim 19 rejection above but does not specifically disclose further comprising a prism located between the one or 
However Nomura, in the same field of endeavor, teaches further comprising a prism (Fig. 7, L12) located between one or more refractive lens elements and an image sensor (L12 located near image sensor substrate 15) that redirects light received from the one or more refractive lens elements (as shown in Fig. 7) from a second portion of the folded optical axis (Fig. 7, O2) to a third portion of the folded optical axis (Fig. 7, O3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical power prism of Mercado in view of KO with the further comprising a prism located between the one or more refractive lens elements and the image sensor that redirects light received from the one or more refractive lens elements from the second portion of the folded optical axis to a third portion of the folded optical axis as taught by Nomura, for the purpose of improving the optical performance of the compact lens system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.Y.L./Examiner, Art Unit 2872  

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872